IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 46 WM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
KENNETH A. SENOSKI,           :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the Motion to

Compel are DENIED.